DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,9 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Stieler (D649,017)
With regard to claim 1 ,Stieler (D649,017) discloses (Fig. 1) a device (e.g. a plug housing with integrated cord management/retainer) comprising:
a hollow central housing/body (e.g. which may be approximately box-like or cube-like) having an open cavity therethrough configured to snugly/securely fit around a (separate) charger to removably secure a (separate) charger/plug (e.g. a mobile device charger plug);
an upper flange securely attached/affixed to and extending from a top surface of the central housing, wherein the flange extends out from (and surrounds) the entire top surface perimeter of the central housing; and a lower flange securely attached/affixed to and extending from a bottom surface of the central housing, wherein the flange extends out from (and surrounds) the entire bottom surface perimeter of the central housing.
With regard to claim 2 ,Stieler (D649,017) discloses the flanges extend out perpendicular to a central axis of the cavity.

    PNG
    media_image1.png
    663
    653
    media_image1.png
    Greyscale

With regard to claim 3 ,Stieler (D649,017) discloses (Fig. 12, 1, 3)the cavity is approximately uniform in shape and size as it extends through the central housing from the top surface to the bottom surface.
With regard to claim 4 ,Stieler (D649,017) discloses that device of claim 1 wherein the housing (located between the upper and lower flanges) extends out perpendicularly between the flanges at the proximal end of the flanges (e.g. with the flanges located on the distal surface of the housing).
With regard to claim 5 ,Stieler (D649,017) discloses each of the upper and lower flanges comprises one or more notches (e.g. located on the distal end of the flanges) configured to removably retain a cord which has been inserted therein.
With regard to claim 9 ,Stieler (D649,017) discloses (please see an annotated Fig. 3 above)one or both flanges comprises an aperture configured for key chain attachment (e.g. a key chain ring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieler in view of Zalzalah (US D714,618)
With regard to claims 6, 8 , Zalzalah discloses (Fig. 1)  each of the upper and lower flanges comprises a plurality of notches 
wherein each notch comprises a narrower ingress (e.g. slightly smaller than the (uncompressed) diameter of the cord to be retained, but typically sufficiently wide so that the cord may (e.g. elastically) compress (to a compressed diameter) and pass through the notch and then spring back to its uncompressed diameter) at the distal end of the flange and widens as extending inward on the flange (e.g. toward the proximal side of the flange) (e.g. with the wider portion for example being slightly wider than the uncompressed diameter of the cord).
The notches in the top flange  may be aligned vertically with the notches in the lower flange).
Location

It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the notches , since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stieler in view of Arthur (US 3, 132,822)
Athur discloses that (Fig. 2, 5)  the housing (10) comprises one or more vent slots (17) (e.g. with each such vent slot penetrating a side wall of the central housing to provide an opening from the exterior of the central housing, through the side wall, to the open cavity).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide slots, as taught by Arthur, to make the body more deformable 
the core body may be deformed to accommodate out of round storage cores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								8/6/22